DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 respectively of U.S. Patent No. 11,281,032.    Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the current application recites “a first bonding layer located between the low-refractive-index layer and the amorphous layer”.  Although claim 7 of the ‘032 Patent does not recite word for word the same bonding layer limitation, claim 7 does recite ‘a bonding layer located between the amorphous layer and the support substrate’, the bonding layer used as an adhesive to secure layers of the composite substrate.  Since the use of bonding layers to secure layers of a composite substrate is commonly used, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a bonding layer located between different layers, such as between the low-refractive-index layer and the amorphous layer for the same purpose.  


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a composite substrate for an electro-optic element having a unique combination of limitations and distinct layers in addition to the accompanying features of the independent claim and any intervening claims.  More specifically, the prior art fails to teach or reasonably suggest a composite substrate for an electro-optic element, the composite substrate comprising an electro-optic crystal substrate having an electro-optic effect, a support substrate bonded to the electro-optic crystal substrate at least via an amorphous layer, a low-refractive-index layer located between the electro- optic crystal substrate and the amorphous layer, contacting the electro-optic crystal substrate, and having a lower refractive index than the electro-optical crystal substrate, a first conductive layer located between the low-refractive-index layer and the amorphous layer and a first bonding layer located between the low-refractive-index layer and the amorphous layer, wherein the amorphous layer contains one or more elements that are present in a layer or a substrate that contacts the amorphous layer from one side and one or more elements that are present in a layer or a substrate that contacts the amorphous layer from another side, the layer or substrate contacting the amorphous layer from the one side is the first bonding layer, and the first conductive layer comprises a layer of gold, silver, copper, aluminum, platinum, or an alloy containing at least two of gold, silver, copper, aluminum and platinum
A close prior art of record is JP2004145261 to Matsushita.  Matsushita teaches a composite substrate have a multi-layered structure.  Matsushita further teaches the composite substrate comprising an electro-optic crystal substrate bonded to a base substrate with conductive layers and an amorphous layer.  Matsushita fails to expressly teach the distinct layers and their specific placement within the composite substrate.  
Therefore, claims 1-2 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874